Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “all possible desired hues and all possible color intensities” in claims are relative terms which render the claims indefinite. The terms “all possible desired hues and all possible color intensities” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Different people prefers different preferred hues and color intensities.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviou 
Claim(s) 1-4, 10-12, and 14-16 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US6472455(US’455).
Regarding claims 1, 4 and 11, US’455 discloses blending pigments to obtain a pigment blend containing a first and second multi-layered thin-film interference pigments (OVP) showing a color shift which depends on the viewing angle. See col. 1, lines 5-8 and example 1.
US’455 discloses that by blending OVP A and OVP B a reduction of chroma of OVP A is achieved. Beside the reduction of the chroma of OVP A, it has unexpectedly been found that a blend of these two types of OVP maintains a clear color shift between two distinct shades (perceivable by the human eye), e.g. green to blue, margenta to green even when OVP B quantitatively dominates in the blend. This makes the OVP-blend suited for security applications. By blending OVP A and OVP B a reduction of chroma of OVP A is achieved. OVP-blending follows the rules for additive color mixing, i.e. blending red and green OVP yields yellow. Subtractive color mixing, using red and green conventional pigments, would yield black. For this reason, mixing OVP pairs with partly "antagonistic" properties (i.e. having either complementary colors, or counter-acting color shifts) can yield very interesting results. Col. 4, lines 42-56.
 US’455 discloses that the color names are defined as follows: red is any transmitted or reflected color of a wavelength of between about 610 and about 700 nm; green is any transmitted and reflected color between about 500 and about 570 nm; blue is any transmitted or reflected color of between about 460 and about 500 nm. US’455 discloses that OVP-blending follows the rules for additive color mixing, i.e. blending red and green OVP yields yellow. Thus, it is expected that the red, blue or green interference pigment encompass the a and b values claimed by the instant application claims.  See col. 5, lines 20-32.
The ratio between said first and said second OVP pigments is between 1:10 and 10:1 by weight. See col. 5, lines 60-63.
The  QVP are flake  based  pigments. See col. 1, line 50 and col.2, line 46.
Fig. 1C describes a pigment blend having the same physical properties as that of the mixture of claims 1 and 4.
US’455 discloses a pigment blend produced by a manufacturing method similar to that of the instant application. It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ]). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 2-3, US’455 discloses that the color names are defined as follows: red is any transmitted or reflected color of a wavelength of between about 610 and about 700 nm; green is any transmitted and reflected color between about 500 and about 570 nm; blue is any transmitted or reflected color of between about 460 and about 500 nm. US’455 discloses that OVP-blending follows the rules for additive color mixing, i.e. blending red and green OVP yields yellow. Thus, it is expected that the red, blue or green interference pigment encompass the a and b values claimed by the instant application claims. See col. 5, lines 20-32. 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "encompassing" ranges, and encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 10 and 16, the flakes can be ground down to a size ranging from 2-5 microns without destroying their colour characteristics. Preferably the average particle size is between 5 and 40 microns, but not greater than 120 microns, for use as pigment flakes in coating compositions and particularly ink compositions. See col.1, lines 47-54.
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 12 and 14 - 15, blends of OVP A and OVP B can be incorporated in any suitable ink vehicle as long as the ink vehicle is not detrimental to the visual appearance of the OVP. Particularly it must not cover the optical effects of the pigment and must not be aggressive to the layer materials. Generally ink vehicles comprise at least one film-forming polymeric binder, solvents, optionally water, extenders and auxiliary agents such as non-foaming-, wetting-, rheology-control agents, antioxidants, etc. See col. 5, line 65-col.6, line 7.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2008210133(US’133).
Regarding claims 1- 4 and 11, US’133 discloses a system of N≧3 interference pigments made by mixing, which is distinguished in that it exhibits a maximum color gamut through specification of the optimum pigment hue angle hu, v i (i=1 to N) in the CIELUV. The system comprises N colored interference pigments of high tinting strength having defined hue angles and chroma as constituents. See [0001], [0013 and [0084].
The interference pigment can be used for the pigmentation of surface coatings, printing inks, plastics, agricultural sheeting, seed coating, food colourings, button pastes, medicament coatings or cosmetic formulations. See [0058].
Example 3 discloses preparation of a system comprising interference pigments (where N=3) having a Maximised Color Gamut Through Choice of the Optimum Pigment Hue Angles hu′v′. An interference pigment which corresponds to the required hu′v′ in the red, blue and green hue angle region is prepared in accordance with each of Preparation Examples 1 and 2 [wet-chemical precipitation of rutile on mica]. See example 3.
Although the prior art is silent about the red or blue, green pigment’s a and b values as applicants set forth in the claims, US’133 discloses the suitable pigment can be used in [0030]-[0052]. US’133 discloses suitable pigments are, in particular, interference pigments based on flake-form transparent substrates. Preferred substrates are phyllosilicates. Particularly suitable are natural and/or synthetic mica, flake-form aluminum oxides, glass flakes, SiO2 flakes, TiO2 flakes, synthetic support-free flakes, BiOCl or other comparable materials. The glass flakes, A1 2O3 flakes and SiO2 flakes may also be doped. see [0030]. Example 3 discloses preparation of a System Comprising Interference Pigments (where N=3) Having a Maximised Color Gamut Through Choice of the Optimum Pigment Hue Angles hu′v′. An interference pigment which corresponds to the required hu′v′ in the red, blue and green hue angle region is prepared in accordance with each of Preparation Examples 1 and. US’133 discloses that the color of the pigments can be varied in broad limits through a different choice of the coating amounts or the resultant layers. The fine tuning for a certain hue can be achieved beyond the pure choice of amount by approaching the desired color under visual or measurement-technology control. The optimization of color location and chroma of the interference pigments is carried out via the thickness of the precipitated layers and through the choice of suitable precipitation parameters. Methods for this purpose are known to the person skilled in the art ([0053]). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
US’133 discloses that interference pigments whose blends have the greatest possible color gamut in the u′, v′ plane of the u′, v′, Y color space in the CIELUV system. By choosing and preparing colored interference pigments having precisely defined colors, the aim is to achieve the maximum color gamut for a given system comprising N interference pigments. In order to achieve an adequate color impression, it is a prerequisite that the value δ=Su′v′/13 of the individual pigments reaches at least 0.05, preferably exceeds 0.15([0009]).
US’133 discloses a pigment blend produced by a manufacturing method similar to that of the instant application. It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 5-7, US’133 discloses that suitable pigments are, in particular, interference pigments based on flake-form transparent substrates. Preferred substrates are phyllosilicates. Particularly suitable are natural and/or synthetic mica, flake-form aluminum oxides, glass flakes, SiO2 flakes, TiO2 flakes, synthetic support-free flakes, BiOCl or other comparable materials. The glass flakes, A1 2O3 flakes and SiO2 flakes may also be doped. see [0030].
Regarding claims 8-9, US’133 discloses that that the pigment must have at least one optically active layer, preferably a high-refractive-index layer, High-refractive-index layers here are taken to mean all layers which have a refractive index of n>1.8, preferably n≧2.0. The optical layer preferably consists of TiO2, ZrO2, SnO2, ZnO, or mixtures or combinations thereof. Particular preference is given to multilayered pigments which have a TiO2--SiO2 (optically inactive layer) --TiO2 layer sequence . See [0034-0037].
Regarding claim 10, US’133 discloses that suitable interference pigments are likewise multilayered pigments so long as they have at least one and at most two identical, optically active layers. Particular preference is given to multilayered pigments which have a TiO2--SiO2 (optically inactive layer) --TiO2 layer sequence. The optically inactive layers having layer thicknesses of <10 nm, preferably <5 nm. The thickness of the optically active layer is preferably 30 to 350 nm, in particular 50 to 250 nm. see [0037] and [0048]. The size of the base substrates is not crucial per se and can be matched to the particular application. In general, the flake-form substrates have a thickness between 0.05 and 5 μm, in particular between 0.1 and 1 μm. The size in the two other dimensions is usually between 1 and 250 μm, preferably between 2 and 200 μm and in particular between 5 and 60 μm. See [0032-0033]).
Thus, the prior art discloses the overlapping range of the interference having a D50 of less than 25 micron. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 12, US’133 discloses that the pigment system or mixture according to the invention is compatible with a multiplicity of color systems, preferably from the area of paints, coatings and printing inks. For the preparation of the surface coatings, powder coatings, paints, printing inks, a multiplicity of binders is suitable. The binders may have a water-based or solvent-based structure([0056)
Regarding claim 13 and 14, US’133 discloses that the interference pigment according to the invention can be used for the pigmentation of surface coatings, printing inks, plastics, agricultural sheeting, seed coating, food colorings, button pastes, medicament coatings or cosmetic formulations ([0058]).
Regarding claim 15, US’133 discloses that the pigment system can also advantageously be employed for the various application purposes in a blend with organic dyes, organic pigments or other pigments, such as, for example, transparent and opaque white, colored and black pigments. The system can be mixed with these commercially available pigments and fillers in any weight ratio ([0060]). 
Regarding claim 16, US’133 discloses that suitable interference pigments are likewise multilayered pigments so long as they have at least one and at most two identical, optically active layers. Particular preference is given to multilayered pigments which have a TiO2--SiO2 (optically inactive layer) --TiO2 layer sequence. The optically inactive layers having layer thicknesses of <10 nm, preferably <5 nm. The thickness of the optically active layer is preferably 30 to 350 nm, in particular 50 to 250 nm. see [0037] and [0048]. The size of the base substrates is not crucial per se and can be matched to the particular application. In general, the flake-form substrates have a thickness between 0.05 and 5 μm, in particular between 0.1 and 1 μm. The size in the two other dimensions is usually between 1 and 250 μm, preferably between 2 and 200 μm and in particular between 5 and 60 μm. See [0032-0033]).
Thus, the prior art discloses the overlapping range of the interference having a D50 of less than 25 micron. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).

Claim(s) 10, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2008210133(US’133), further in view of US8926746 (US’746).
Regarding claims 10 and 16, US’133 disclose the system set forth above for  cosmetic application. But it is silent about the specific D50 of  less  than 25  micron as applicant set forth in claims 10 and 16.
However, US’746 discloses that the average particle diameter (D50) of the luster pigment is at least 7 micron but not more than 80 micron since such  average particle diameter are suitable for cosmetics and coatings.  For example. US’746 discloses in examples 13 and 15 (tables 7 and 9) that the pigment particle has the claimed D50 of less than 25 micron. See col.7, lines 26-30 and tables 7 and 9.


    PNG
    media_image1.png
    494
    427
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    220
    695
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    336
    706
    media_image3.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the pigment with the claimed D50, D10 and D90 value as applicants set forth in the instant application motivated by the fact that US8926746 discloses that the cosmetic containing such luster achieve a highly lustrous appearance and particulate appearance (col. 4, lines 10-20).
Regarding claims 17– 19, US’133 discloses a system of N≧3 interference pigments made by mixing, which is distinguished in that it exhibits a maximum color gamut through specification of the optimum pigment hue angle hu, v i (i=1 to N) in the CIELUV. The system comprises N colored interference pigments of high tinting strength having defined hue angles and chroma as constituents. See [0001], [0013 and [0084].
Example 3 discloses preparation of a system comprising interference pigments (where N=3) having a Maximised Color Gamut Through Choice of the Optimum Pigment Hue Angles hu′v′. An interference pigment which corresponds to the required hu′v′ in the red, blue and green hue angle region is prepared in accordance with each of Preparation Examples 1 and 2 [wet-chemical precipitation of rutile on mica]. See example 3.
Although the prior art is silent about the red or blue, green pigment’s a and b values as applicants set forth in the claims, US’133 discloses the suitable pigment can be used in [0030]-[0052]. US’133 discloses suitable pigments are, in particular, interference pigments based on flake-form transparent substrates. Preferred substrates are phyllosilicates. Particularly suitable are natural and/or synthetic mica, flake-form aluminum oxides, glass flakes, SiO2 flakes, TiO2 flakes, synthetic support-free flakes, BiOCl or other comparable materials. The glass flakes, A1 2O3 flakes and SiO2 flakes may also be doped. see [0030]. Example 3 discloses preparation of a System Comprising Interference Pigments (where N=3) Having a Maximised Color Gamut Through Choice of the Optimum Pigment Hue Angles hu′v′. An interference pigment which corresponds to the required hu′v′ in the red, blue and green hue angle region is prepared in accordance with each of Preparation Examples 1 and. US’133 discloses that the color of the pigments can be varied in broad limits through a different choice of the coating amounts or the resultant layers. The fine tuning for a certain hue can be achieved beyond the pure choice of amount by approaching the desired color under visual or measurement-technology control. The optimization of color location and chroma of the interference pigments is carried out via the thickness of the precipitated layers and through the choice of suitable precipitation parameters. Methods for this purpose are known to the person skilled in the art ([0053]). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
US’133 discloses that interference pigments whose blends have the greatest possible color gamut in the u′, v′ plane of the u′, v′, Y color space in the CIELUV system. By choosing and preparing colored interference pigments having precisely defined colors, the aim is to achieve the maximum color gamut for a given system comprising N interference pigments. In order to achieve an adequate color impression, it is a prerequisite that the value δ=Su′v′/13 of the individual pigments reaches at least 0.05, preferably exceeds 0.15([0009]).
But it is silent about the D50, D10, and D90 relationship as applicants set forth in the claims.
US’746, also drawn to a cosmetic composition, discloses that the luster pigment has a particle size distribution in which a value of D90/D10 is at least 2.0 but not more than 3.0, a value of D10 is at least 4.7 micron but not more than 25 micron, and a maximum particle diameter is 90 micron or less (col. 3, lines 50 - 60). The cosmetic containing the luster pigment achieves a highly lustrous appearance and particulate appearance (col. 4, lines 10-20). The average particle diameter (D50) of the  pigment is at least 7 micron but not more than 80 micron. In the examples, US’746 discloses in examples 13 and 15 that the pigment particle has the claimed D10, D50, and D90 . See tables 7 and 9.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the pigment with the claimed D50, D10 and D90 value as applicants set forth in the instant application motivated by the fact that US8926746 discloses that the cosmetic containing such luster achieve a highly lustrous appearance and particulate appearance (col. 4, lines 10-20; tables 7 and 9).
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that the teachings of US 8926746 provide no direction to select these particle size distributions for interference pigments. The teachings of US 8926746 encompass uncoated flakes and luster (coated) pigments. These coated and uncoated particles are defined by the same parameters. Such teachings are confusing because a flake which provides a substrate for a luster pigment and the luster pigment (coated) formed must have different D10, D50 and D90 values after coating. In view of this inconsistency, one skilled in the art would interpret these parameters as defining a maximum particle size to prevent processing difficulties (e.g., filter clogging) while presenting a minimum amount of fine particles to provide luster and not a particle size distribution as claimed herein. These broad teachings provide no direction to select the particle size distribution of luster pigment mixtures claimed stating: “The range of particle size distribution of the luster pigment is narrow,” without providing any guidance in selecting values for D50. 
The Examiner respectfully submits that the examples 13 and 15 disclose the specific D10, D30 and D90.Please see tables 7 and 9.


    PNG
    media_image4.png
    316
    273
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    141
    445
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    215
    452
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731